Citation Nr: 0703349	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  00-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis of the lumbosacral spine with kyphosis 
of the thoracic spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On October 24, 2002, the appellant testified at an electronic 
(videoconference) hearing before a Veterans Law Judge, who is 
no longer employed by the Board.  The veteran was notified by 
the Board that by regulation he had a right to another 
hearing before a different Veterans Law Judge, and he 
requested that such a hearing be scheduled but, after notice 
of the time and place of the hearing was sent by the RO to 
his address of record, the appellant did not appear for the 
scheduled hearing or request postponement of the hearing.  
His appeal will, therefore, be processed as if his request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) 
(2006).  

In July 2003, September 2004, and January 2006, the Board 
remanded this case for development action and for procedural 
reasons. 

For good cause shown, a motion to advance this appeal on the 
Board's docket has been granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

FINDINGS OF FACT

1.  Prior to September 26, 2003, the appellant's ankylosing 
spondylitis of the lumbosacral spine with kyphosis of the 
thoracic spine was primarily manifested by pain on movement 
and moderate limitation of motion of the thoracolumbar spine.

2.  Since September 26, 2003, the appellant's ankylosing 
spondylitis of the lumbosacral spine with kyphosis of the 
thoracic spine continues to be primarily manifested by pain 
on movement and moderate limitation of motion of the 
thoracolumbar spine.

3.  The appellant's disability of ankylosing spondylitis of 
the lumbosacral spine with kyphosis of the thoracic spine is 
not currently and has not at any time during the appeal 
period been a disability which is exceptional or unusual.  

CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 40 percent ankylosing spondylitis of the 
lumbosacral spine with kyphosis of the thoracic spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.20, 4.71a, Diagnostic Codes 5002, 5003, 
5291, 5292 (2003) and Diagnostic Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in August 2003 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  VA has afforded 
the veteran several orthopedic examinations for disability 
evaluation purposes.  There is no indication in the record 
that there is additional evidence material to the issue 
decided which is not part of the veteran's claims file.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

The adjudication of the veteran's claim on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the more than ten years that his 
appeal has been pending to submit evidence and argument in 
support of his claim, the timing of the VCAA notice provided 
to the veteran was in no way prejudicial to him.    

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006). 

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

"Ankylosing spondylitis" is a form of rheumatoid arthritis 
which affects the spine.  "Rheumatoid arthritis" is a 
chronic systemic disease primarily of the joints, marked by 
inflammatory changes in the synovial membranes and articular 
structures and by muscle atrophy and rarefaction of the 
bones.  "Kyphosis" is abnormally increased convexity of the 
curvature of the thoracic spine as viewed from the side; 
hunchback.  See Dorland's Illustrated Medical Dictionary 140, 
890, 1563 (28th ed., 1994).

The appellant's service-connected disability of ankylosing 
spondylitis of the lumbosacral spine with kyphosis of the 
thoracic spine is appropriately rated by analogy as 
rheumatoid arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5002, pertaining to rheumatoid arthritis.  

Diagnostic Code 5002 provides (as it has throughout the 
appeal period in this case, this diagnostic code not being 
one of those pertaining to orthopedic disorders which was 
amended in recent years) that rheumatoid arthritis as an 
active process with constitutional manifestations associated 
with active joint involvement which is totally incapacitating 
warrants a 100 percent disability evaluation.  With less 
symptomatology than the criteria for a 100 percent evaluation 
but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, a 60 percent evaluation is warranted.  
With symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, a 40 percent evaluation is warranted.  One exacerbation 
or two exacerbations a year in a well-established diagnosis 
warrants a 20 percent evaluation. 

For chronic residuals of rheumatoid arthritis such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A Note to Diagnostic Code 5002 provides that the ratings for 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis; rather, the higher 
evaluation shall be assigned. 

Because there is no competent medical evidence of record that 
the appellant's service-connected disability of ankylosing 
spondylitis of the lumbosacral spine with kyphosis of the 
thoracic spine has been manifested during the appeal period 
by the active disease process of rheumatoid arthritis, (and 
keeping in mind that rating the appellant's service-connected 
disability for which he seeks a higher rating in this appeal 
is done by application of 38 C.F.R. § 4.20 because the 
disorder of ankylosing spondylitis is closely related to, but 
not the same as, the disease of rheumatoid arthritis), the 
provisions of Diagnostic Code 5002 which provide disability 
ratings based on the severity of the active disease process 
of rheumatoid arthritis are not for application in deciding 
the appellant's claim on appeal.  That means that the 
evaluation to be assigned under Diagnostic Code 5002 for the 
appellant's ankylosing spondylitis of the lumbosacral spine 
with kyphosis of the thoracic spine is, rather, on the basis 
of the limitation of motion of the lumbosacral and thoracic 
segments of his spine.  

As there is no showing by any competent and credible evidence 
of record that the veteran has at any time had ankylosis of 
the spine, his ankylosing spondylitis of the lumbosacral 
spine with kyphosis of the thoracic spine is not rated on the 
basis of having a chronic residual of the service-connected 
disability of ankylosis. 

Because ankylosing spondylitis is considered a form of 
arthritis (rheumatoid type), the agency of original 
jurisdiction rated the appellant's service-connected 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006), pertaining to degenerative 
arthritis.  As does Diagnostic Code 5002, Diagnostic Code 
5003 provides (as it has throughout the appeal period in this 
case) that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under diagnostic code 5003.  Diagnostic 
Code 5003 also states that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

However, the criteria for evaluating disabilities of the 
spine were revised effective September 26, 2003, see 68 Fed. 
Reg. 51454-51456 (August 27, 2003), and, consequently, the 
diagnostic codes for evaluating limitation of motion of the 
lumbosacral and thoracic segments of the spine, required by 
application of Diagnostic Code 5003, were amended during the 
appeal period.  

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5292 provided that slight limitation of motion of the lumbar 
spine warranted an evaluation of 10 percent, moderate 
limitation of motion warranted an evaluation of 20 percent, 
and severe limitation of motion warranted the maximum 
schedular evaluation under Diagnostic Code 5292 of 40 
percent.  Prior to the amendments, 38 C.F.R. § 4.71a, 
Diagnostic Code 5291, pertaining to limitation of motion of 
the dorsal (thoracic) spine, provided that slight limitation 
of motion of the thoracic spine warranted only a non-
compensable (zero percent) evaluation, moderate limitation of 
motion of the thoracic spine warranted an evaluation of 10 
percent, and severe limitation of motion of the thoracic 
spine also warranted an evaluation of 10 percent.  

For the appeal period in this case, prior to the effective 
date of the revised criteria to rate spine disabilities of 
September 26, 2003, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5003, 5291, and 5292 did not provide a 
schedular evaluation higher than the 40 percent rating for 
the appellant's ankylosing spondylitis of the lumbosacral 
spine with kyphosis of the thoracic spine.    

However, prior to the amendments effective September 26, 
2003, regulations in effect which might in some cases, under 
a holding in a case decided by the United States Court of 
Appeals for Veterans Claims (Court), potentially permit 
assignment of an evaluation for a veteran's service-connected 
orthopedic disability higher than the appropriate rating 
would have been without application of such regulations.  
38 C.F.R. § 4.40, pertaining to functional loss, provided 
that the rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion; that weakness is as 
important as limitation of motion; and that a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.45 provided that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes and that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations to be taken into account.  The decision of the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), held 
that a diagnostic code based on limitation of motion of a 
joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 
4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups. 

For that part of the appeal period which is prior to 
September 26, 2003, the effective date of the revised 
criteria to rate spine disabilities, 38 C.F.R. §§ 4,40, 4.45, 
and the holding in DeLuca are not for application because the 
maximum schedular evaluation of 40 percent for the 
appellant's service-connected disability of ankylosing 
spondylitis of the lumbosacral spine with kyphosis of the 
thoracic spine under the provisions of Diagnostic Codes 5002, 
5003, 5291, 5292, which are the appropriate diagnostic codes 
of the rating schedule to rate that disability, is in effect.  

The same VA physician conducted examinations of the 
appellant's spine in November 1999, August 2001, and May 
2005.  The reports of VA spine examinations in November 1999 
and August 2001 show that, for that part of the appeal period 
which is prior to September 26, 2003, the appellant had 
limitation of motion of his thoracolumbar spine which was 
less than severe (flexion to 50 degrees and extension to 20 
degrees in November 1999 and flexion to 70 degrees and 
extension to 30 degrees in August 2001) but which was, 
nevertheless, painful to him.  The VA examiner stated that 
the appellant's pain on increased use of his back and during 
flare-ups might further limit the appellant's "functional 
ability" but that it was not medically feasible to express 
any such additional effects in terms of additional degrees of 
limitation of motion.  There are no findings of record by any 
other physician contrary to those made in November 1999 and 
August 2001 by the VA examining physician, so there is no 
medical basis to assign a higher disability evaluation than 
that provided by application of the applicable schedular 
criteria for that part of the appeal period which is prior to 
September 26, 2003, even if the appellant were not already in 
receipt of the maximum rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5291, 5292 
(2003). 

An evaluation higher than 40 percent could be assigned for 
that part of the appeal period which is prior to the 
effective date of the revised criteria to rate spine 
disabilities, only if the requirements of 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation 
were met.  They were, however, not met in this case.  

38 C.F.R. § 3.321(b)(1) provides that field stations, to 
include VA ROs, may submit a case to the Undersecretary for 
Benefits or the Director of the Compensation and Pension 
Service at the VA Central Office [headquarters] in 
Washington, DC, for consideration of an extraschedular 
evaluation which is commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability when the agency of original jurisdiction makes a 
finding that the case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of regular schedular standards.  In the appellant's case, the 
agency of original jurisdiction made no such finding and the 
record on appeal fails to show that the appellant's service-
connected ankylosing spondylitis of the lumbosacral spine 
with kyphosis of the thoracic spine is in any way unusual or 
exceptional; that is, different in some significant way from 
the cases of other veterans with the same or similar 
diagnosed disabilities.  The Board is, therefore, not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
            
The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, is evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that an evaluation of 20 percent is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The report of the VA spine examination in May 2005 and the 
appellant's VA outpatient treatment records since September 
26, 2003, the effective date of the revised criteria to rate 
spine disabilities, do not show that he has had unfavorable 
ankylosis of the entire thoracolumbar spine, which is 
required for a schedular evaluation of 50 percent under 
Diagnostic Code 5237 of the revised criteria to rate spinal 
disabilities, and in fact it is undisputed that the appellant 
has never had ankylosis, either favorable or unfavorable, of 
any segment of his spine.  He is for that reason not on any 
basis entitled to a schedular evaluation higher than the 
currently assigned 40 percent rating for his service-
connected ankylosing spondylitis of the lumbosacral spine 
with kyphosis of the thoracic spine for the period prior to 
September 26, 2003.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5237 (2006).      

For the period commencing September 26, 2003, the effective 
date of the revised criteria to rate spine disabilities, as 
has been found for the period prior to September 26, 2003, 
there is no showing by any competent and credible evidence 
that the veteran's service-connected disability of ankylosing 
spondylitis of the lumbosacral spine with kyphosis of the 
thoracic spine is in any way exceptional or unusual so as to 
warrant consideration of a disability evaluation higher than 
40 percent on an extraschedular basis, and so the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) to 
rate the service-connected disability for the period 
commencing September 26, 2003.  See Bagwell, Shipwash, supra.    

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the rule 
articulated in Francisco does not apply to the assignment of 
an initial rating for a disability following the award of 
service connection for that disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Board has considered 
whether the appellant is entitled to "staged" ratings for 
his service-connected disability of ankylosing spondylitis of 
the lumbosacral spine with kyphosis of the thoracic spine as 
prescribed by the Court in Fenderson, supra.  However, at no 
time during the appeal during the appeal period has his 
service-connected back disability been more disabling than as 
currently rated.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis of the lumbosacral spine with kyphosis 
of the thoracic spine is denied. 







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


